IN THE
                             TENTH COURT OF APPEALS

                                    No. 10-21-00146-CR

JARAD FRANCIS COLA,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                              From the 52nd District Court
                                 Coryell County, Texas
                                Trial Court No. 20-25908


                             MEMORANDUM OPINION

          Appellant Jarad Francis Cola was convicted by a jury of the offense of continuous

sexual abuse of a child under the age of fourteen, a violation of Texas Penal Code

section 21.02(b).      TEX. PENAL CODE ANN. § 21.02(b).           The jury assessed Cola’s

punishment at life in prison, and the trial court sentenced him accordingly.

          In one issue, Cola challenges the facial constitutionality of section 21.02. We will

affirm.
         Cola concedes that he did not raise this issue at trial and raises it in this appeal to

preserve the error for potential review in the Court of Criminal Appeals. A facial

challenge to the constitutionality of a statute may not be raised for the first time on

appeal. Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009); therefore, Cola’s

complaint is not preserved for review.             Id.; see also TEX. R. APP. P. 33.1(a)(1).

         Accordingly, we overrule Cola’s sole issue and affirm the judgment of the trial

court.




                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed April 27, 2022
Do not publish
[CRPM]




Cola v. State                                                                             Page 2